SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Financial statements at December 31, 2010 and Report of Independent Auditors Contents Comments on performance 3 Report of independent auditors 7 Balance sheet 9 Income statement 11 Statement of comprehensive income (loss) 12 Statement of changes in equity 13 Statement of cash flows 17 Statement of value added 20 Notes to the financial statements 21 TAM S.A. Comments on performance Dear Shareholders The Management of TAM S.A. submits for your appreciation the Management Report and the Financial Statements of the Company and its subsidiaries, with the independent auditors report, for the year ended December 31, 2010 compared with 2009, which have been adjusted due to the change in the accounting practice related to revaluation of assets. Message from the CEO The year of 2010 will be remembered by the great achievements of our company and also by the challenges we have faced and overcome. Each one of our 28 thousand employees has worked to build the foundations for a new period of growth. We have announced our intent to join forces with LAN, we have become a member of the Star Alliance, the biggest airline companies alliance in the world, we have opened the capital of the Multiplus S.A and effected the purchase of Pantanal Linhas Aéreas, just to mention some facts. We have extended even more our national and international presence. New markets have been conquered and we have improved our performance. In a year marked by historical facts, in August, we have announced, together with LAN, the intention to combine the two holdings into one single controlling entity. LATAM Airlines Group is born already as one of the leaders in the global aviation and it may compete under equal conditions with the best international companies. Together, TAM and LAN account for more than 40 thousand employees, 280 aircraft and 115 destinations in 23 countries, besides offering cargo services for the entire Latin America and also at the world level. By the union with LAN, we will multiply our growth expectations, our possibilities of profit with larger business scale level and form a more diversified activities group. TAM and LAN will continue to operate under the already existing brands and under their own operation certificates. The union shall generate yearly synergies of nearly 400 million dollars. In January, 2011, the binding agreements for the union were signed, approved by the respective Board of Directors of both companies. Now, the transaction is subjected to the approval of the regulatory agencies in Brazil, Chile and other countries where LAN has subsidiaries, and also by all shareholders trough shareholders meeting. As regional leaders, TAM and LAN make a natural move pursuant to the global consolidation trend observed in the airline sector. We believe this to be the best path to assure the companies growth, in a scenario of increasing competition. On May 13, 2010, we celebrated our entrance into the Star Alliance, the biggest airline alliance in the world. Today, the alliance gathers 27 of the largest airline companies in the world which, together, operate more than 21 thousand daily flights. We now share products and services in more than 1,100 destinations from the 181 countries wherein the organization operates. The list includes luggage dispatch up to the final destination, more agile connections and the comfort of more than 970 VIP lounges. Another benefit for our customers is the integration of TAM Fidelidade to the frequent flyer programs of all the alliance member companies. The positive international scenario, added by our strategy of investing in the segment, resulted into an excellent period for our international activities. In 2010, the demand of Brazilians travels abroad increased, leveraged by the appreciation of the Real against the Dollar and the Euro. In the opposite direction, the foreigners seek for destinations in Brazil has also been kept strong, leveraged by recovery of the world economy. We have launched five international routes: Frankfurt and London, departing from Rio de Janeiro; Miami, departing from Brasília and Belo Horizonte; and São Paulo-Bogota, a city where we still didnt have direct flights. TAM S.A. Comments on performance We have registered, throughout the year, successive historical records in our international load factors, compared to the corresponding periods of the previous year. In 2010, we have reached the record of 79.6% in occupancy rate in the international flights. The average domestic load factor was 67.6% last year, according to the data disclosed by the Brazilian National Civil Aviation Agency (ANAC). As part of our international expansion process, we have celebrated new codeshare agreements with Continental Airlines (in June), ANA (in October) and US Airways (in November), and enlarged the already existing partnerships with Lufthansa and Swiss. In May, we also began 16 new FFP (Frequent Flyer Program) agreements, further to the 11 that were already in operation, thus increasing even more the benefits offered to the TAM Fidelidade program clients. In the domestic market, we have expanded our codeshare agreement with the regional company TRIP (in January), starting to offer three new national destinations to our customers. Our market share in 2010 was 42.8% in the domestic market and 87.6% in the international market operated by Brazilian airline companies. We transported 34.5 million passengers in the period. We ended the year with 151 aircraft, a record in Brazilian aviation, since no other airline in the country reached this size of our partnership with Casas Bahia has an important role), and payment channels (today we are the airline that offers more choices of payment). We offer quality services at competitive prices and we want to show that TAM is for everyone. This principle is fully aligned with our Mission: To be the favorite airline company, with joy, creativity, respect and responsibility. With the new project, the campaigns new signature was also launched You will go. And will go with TAM". We have experienced major organizational changes last year, following our commitment to improve corporate governance and create a large multibusiness corporation focused on air operations. In March, my appointment for CEO of TAM S.A. holding was announced, with responsibility for the development of the groups ancillary businesses and its institutional relationship. Líbano Miranda Barroso kept the title of CEO of TAM Linhas Aéreas, in charge of airline operations, which include TAM Linhas Aéreas, TAM Airlines (established in Assunção, Paraguay), Pantanal Linhas Aéreas and TAM Viagens; and continued to hold the title of Investors Relations Directors of TAM S.A.‪ In May, Eduardo Gouveia took over as president of Multiplus S.A. One of our year highlights also came from TAM Viagens, which made a decisive step towards its growth, starting to implement a new business model, based on the franchise system. The project arose from the need to promote sustainable growth of the retail shops chain, increase the sales and optimize costs, besides standardizing the high level of services. We expect to reach 200 retail shops until the end of 2011 and increase our revenue considerably. In other action in tune with the increasing consumption power of emerging classes, we have signed an agreement with Caixa Economica Federal to finance tourist packages to customers whether or not account holders, directly in TAM Viagens stores in up to 24 installments. Created in June, 2009, as a business unit, Multiplus became an independent company in October of that year and, in February, 2010 opened its capital in the BM&FBOVESPA, the São Paulo Stock Exchange. Since the IPO, the Multiplus stocks basically duplicated their value. Today, the company gathers approximately 150 partners of which 14 are coalition partners and the others are accrual partners, benefiting more than 8 million customers. In 2010, seven companies were included into the coalitions partners group. In August, Multiplus implemented its new technologic platform, Siebel Loyalty, through which it now manages its operations and also the loyalty programs of partner companies interested in outsourcing the operation of their frequent customers relationship programs, similar to what happened to TAM Fidelidade. Multiplus ended 2010 with R$ 1.1 billion revenue and R$ 118.4 million profit. In 2010, we continued to explore the potential growth of Pantanal Linhas Aéreas, which acquisition by TAM S.A. was approved in March by ANAC (Brazilian National Civil Aviation Agency). We reformulated and enlarged the companys airline network, increasing from seven to twenty the cities served by the end of the year. In August, Pantanals brand was renewed and launched an exclusive modern identity seeking connection with TAM group. In December, the Pantanals flights started to be eligible to accrue Multiplus points in TAM Fidelidade program. TAM S.A. Comments on performance In 2010, TAMs Technological Center, our MRO (Maintenance, Repair and Overhaul) unit, conquered new certificates from the aeronautic authorities from Canada (in August), Argentina, Ecuador and the Netherlands Antilles (all in March) to perform maintenance services in aircraft enrolled in those countries and their components. In July, we have been certified by the Brazilian National Civil Aviation Agency (ANAC) to perform heavy maintenance services in ATR-42 aircraft, which enabled us to fully assume the Pantanals aircraft maintenance. Furthermore, our certification was renewed by the aeronautical authority of the United States, the Federal Aviation Administration (FAA), to perform maintenance of aircraft enrolled in that country, which enlarges the range of services offered by the MRO. As a reflection of our maintenance centers specialization, last year, the MRO registered 7% increase in aircraft service, reaching 131 checks, which demanded 436,016 hours of work, 16% more than 2009. In December, our Technologic Center performed, for the first time, simultaneous maintenance in five aircraft from clients: the Presidential Aircraft, Airbus ACJ (Airbus Corporate Jetliner); two Fokker 100 (one from Avianca and another one from the Dutch Antilles Express (DAE) from the Netherlands Antilles); one ATR 42 from TRIP Linhas Aéreas; and one A319 from LAN. This is another evidence that our premises are fully qualified to perform maintenance services both to our company and to other companies. We have also experienced an exceptional year for TAM Cargo, our cargo unit, with 18.8% increase in revenue, compared to the 2009 result. Also, in the same period, we have recorded 28% growth in the total weight of the cargo transported in the domestic and international markets. Beside that, we have enlarged our infrastructure even more, starting to operate the domestic cargo terminal in Petrolina (PE), in November. With that, we have started to offer another option to send and receive cargo in Pernambuco and in the Northeast, a strategic region for our business. Another highlight was the introduction of the Big Box, an innovative packaging specially developed for transportation of parcels. The product enlarges our operational excellence level in airline cargo, improves ergonomics of operation, providing benefits for the employees and contributing to control costs. TAM Airlines, our Paraguay-based subsidiary, reached, last year, the record of sales and passengers traffic in that country, with 63% of the market share and a major growth in the load factor, reaching 73%, against the 65% recorded in the previous year. That result was favored by the introduction of products and services, like the charters to Florianópolis during the 2010/2011 summer season; the launching of daily frequency between Assunção and the Jorge Newberry Airport (Aeroparque) in Buenos Aires, with continuity to Rio de Janeiro; and another frequency to São Paulo via Ezeiza. Other highlights of the company were its entrance in the Star Alliance, together with TAM Linhas Aéreas, and the sponsoring of the Bicentennial of Paraguays Independence. The year of 2010 was also marked by natural events that affected our operations, like the earthquake in Chile (in February), the volcano eruption in Iceland (in April) and the snowstorms in the United States (in December). Faced with such contingencies, we were dedicated to offer the best assistance to our customers. Those efforts  mainly from the Operations teams, the airport teams and the crew, to whom I present my appreciation  were rewarded by numberless manifestation of acknowledgment from our passengers, evidencing the power of our Spirit of Serving, mainly at the difficult moments. Our commitment with the excellence was recognized in some of the prizes we have gladly received. We have lead the Transportation ranking on the 37th edition of the Best and Largest of Exame magazine. We were also the airline company most recalled by the Brazilians in the Folha Top of Mind and the most admired airline company in the survey of Carta Capital magazine. In addition, we have been elected the best Brazilian airline company by the readers of the Viagem e Turismo magazine, from Editora Abril and chosen as the preferred brand of the Rio de Janeiro dwellers in the Airline Companies category, on a survey requested by O Globo newspaper. Finally, according to the Interbrand 2010 Ranking, we are ranked in the 17th position among the 25 most valuable brands in the country, the highest rank in the airline transportation sector. TAM S.A. Comments on performance Internationally, we have been acknowledged as the best Executive Class in South America by the Business Traveler magazine; best airline company between the United Kingdom and South America in the Travel Agents Choice Awards; and best onboard magazine of the world (TAM Nas Nuvens) in the Passenger Choice Awards. For the second consecutive time, we have been granted, by the Airfinance Journal the Latin America Deal of the Year 2009 award for our operation of issuing US$ 300 million in bonuses, announced in October, 2009. Also, for the second year in a row, we have been recognized as the best company in Latin America in administration of aviation fuel in the 14th edition of the Armbrust Awards, from the Armbrust Aviation Group. We have also been awarded, for the third year in a row, the Aircraft Leasing Deal of The Year, promoted by the Jane´s Transport magazine, for being the Latin American airline company with the most favorable economic conditions to finance three A319 aircraft, contracted last year with Airbus by an operational leasing. The transaction was also recognized as the most innovative of the year by the same publication. The innovation was also one of the hallmarks of our performance in 2010. In November, we made the first experimental flight in Latin America using aviation biofuel produced from Jatropha oil, made out of Brazilian raw material. Our trial flight, made with an A320 aircraft, has flown the Brazilian air space for 45 minutes and we had a great performance, also reducing fuel consumption. We study, in the long term, gradual replacement of kerosene from petroleum currently used for the new bio-kerosene. That will allow us to have a positive impact on carbon emissions reduction. In October, we took another pioneer step for the Brazilian commercial aviation: we started to offer, in partnership with On Air, a system that allows passengers to use their mobile phones during the flight for voice and data transmission (internet and text messages). We are the first company in the Americas to offer the service, initially available in some routes. This year, we will enlarge the offer, implementing the system in 26 other aircraft of our fleet. Another important action using new technologies was the launching, in September, of the first check-in by the mobile phone in South America. We have in São Carlos, São Paulo State countryside, an enterprise that makes us really proud. Now, the museum is more interactive, also counting with best infrastructure to offer more comfort to the visitors. The TAM Museum is dedicated to preserving, for the future generations, the history of aviation. We like to say that the Museum is the realization of our Passion to Fly and Serve. But the important is that it is not just kept in there. It is present in everything we do and in our commitment with the safety and quality, which we renew in this new period of 2011. Marco Antonio Bologna CEO TAM S.A. TAM S.A. Comments on performance LATAM In August 13, we have announced, together with LAN, the intention to combine the two holdings into one single controlling entity. After that we entered in a due diligence period, which was completed in September. No matter that could put at risk the agreement was identified. On October 20 we presented to ANAC, the Brazilian aviation authority, the final transactions structure. On January 18, 2011, we signed the binding agreement that include an Implementation Agreement and an Exchange Offer Agreement (the Executed Contracts) that contain the definitive terms and conditions of the proposed business combination of LAN and TAM. As next steps, we have: (i) Regulatory Approvals, including ANAC, Brazilian Exchange Comission (CVM), and their counterparties in Chile and the United States and the antitrust authorities including Chile, Brazil, Spain, Germany, Italy and Argentina; (ii) TAM and LAN shareholders meeting; and (iii) exchange offer and closing. TAM shareholders will be offered 0.9 LATAM shares. Comments on performance  2010 Gross revenue 16.4% increase in 2010 as compared with 2009, reaching R$ 11,798.8 million, due to: Domestic passenger revenue 10.1% rise, totaling R$ 5,870.9 million, in view of the 17.2% increase in demand in RPKs, combined with the 8.4% decrease in yield. Our supply in ASKs rose 13.5%, increasing the occupancy rate by 2.1 p.p., to 67.5%. With the combination of these factors, our RASK decreased 5.4%, to R$ 12.6. International passenger revenue 22.8% rise, reaching R$ 3,284.5 million, as a result of the increase in yield in dollars by 20.1%, while the yield in reais rose 5.8%. The increase in demand was 15.6% which, combined with the 6.0% increase in supply, increased our occupancy rates by 6.6 p.p., to 79.0%. As a result, RASK in dollars had a 4.6% increase, while in reais it had a 7.8% decrease. The demand of passengers in Brazil and abroad remained strong and consistent, which reflects the 79.0% accumulated load factor for the year, a historical record. Cargo revenue 2.8% rise, reaching R$ 1,112.7 million, as a result of the 14.3% increase in domestic revenue with 23.0% growth in international revenue, in spite of the 11.9% appreciation of the real, comparing the average for the periods. Other revenues 45.8% increase, reaching R$ 1,530.7 million, mainly due to the 140.8% rise in the other revenues line, which includes Multiplus revenue, expired tickets and others. Operating expenses % rise, reaching R$ 10,401.7 million in 2010 as compared with the R$ 9,555.6 million in 2009. The increase was mainly due to the increase in expenses on fuel, sales and marketing, personnel, and depreciation and amortization and reversal of additional tariff. Adjusted CASK (excluding the effect of the airfare surcharge) rose 2.5%, reaching R$ 15.1, and CASK excluding fuel expenses decreased 2.1%, reaching R$ 10.2. Fuel 25.9% rise, reaching R$ 3,451.2 million, mainly due to the 12.4% increase in the average price per liter, which reflects the 28.3% rise in the average WTI (West Texas Intermediate) price for the year compared with 2009. The volume consumed increased 11.9%, due to the 10.6% increase in the number of hours flown and the 3.7 % increase in aircraft occupancy rates, which increases the weight carried. The increase was TAM S.A. Comments on performance partially offset by the 3.9% increase in average flight distance and by the 11.9% appreciation of the real against the dollar in the average for the same period. In ASK the increase was 13.9%. Sales and marketing 12.3% increase, reaching R$ 959.8 million. In relation to net revenue, a small decrease from 8.8% in 2009 to 8.4% in 2010, which indicates gains of scale in marketing expenses, since the increase in these expenses was lower than the increase in revenues. In ASK, the increase was 1.6%. Leasing of aircraft, engines and equipment 14.3% decrease, reaching R$ 471.0 million, mainly due to the 11.9% appreciation of the real against the dollar on the average for 2010 as compared with 2009, offset by the addition of one aircraft classified as operating lease (excluding ATR-42). In ASK the decrease was 22.5%. Personnel 17.3% rise, reaching R$ 2,328.4 million, in view of the 8.75% salary adjustment at the end of 2010 and the 14.8% increase in the number of employees for the period. The increase in the number of employees was a result of the growth of the companys operations. In ASK the increase was 6.1%. Maintenance and repairs (except personnel) 4.4% decrease, reaching R$ 612.3 million, mainly due to the 11.9% appreciation of the real against the dollar in the average for the year as compared with 2009, and the 10.6% increase in the total hours flown, partially offset by the addition of 14 aircraft (excluding ATR-42) to our fleet and by the 3.9% increase in average flight distance. In ASK the decrease was 13.5%. Third party services 1.8% decrease, reaching R$ 773.3 million, reflecting gains of scale as a result of our continuous cost reduction efforts. In ASK the decrease was 11.1%. Take-off, landing and navigation aid charges 4.0% rise, reaching R$ 609.4 million, due to the 6.5% increase in average flight distance and the 10.6% increase in kilometers flown in the period, partially offset by the effect of the 11.9% appreciation of the real against the dollar, impacting international flight fares. In ASK the decrease was 5.9%. Depreciation and amortization % increase, reaching R$ 699.8 million, mainly due to the addition of 13 new aircraft to our fleet, classified as finance lease. The increase was partially offset by the 11.9% appreciation of the real against the dollar on the average for 2010 as compared to with 2009. In ASK the increase was 15.0%. Aircraft insurance 18.4% decrease, reaching R$ 52.0 million, mainly caused by the 11.9% appreciation of the real against the dollar on the average for 2010 as compared with 2009. The decrease was partially offset by the addition of 14 aircraft (excluding ATR-42) to our fleet, by the 13.6% increase in the number of passengers carried, and by the 6.5% increase in the number of average flight distance for the year. In ASK the decrease was 26.1%. Additional Tariff On September of 2010 the Superior Court of Justice confirmed the decision that definitively releases the Company from paying the additional tariff, calculated at 1% of the fare for all regular domestic tickets sold. TAM S.A. Comments on performance In the light of such event, we reverted the accounting provision thereof we recorded a revenue of R$ 364.9 million, in operational expenses. Other 8.7% increase, reaching R$ 809,3 million as a result of the growth of the companys operations. In ASK the decrease was 8.2%. Changes in fair values of fuel derivatives R$ 36.6 million gain in 2010 against a R$ 316.9 million gain in 2009. Financial income, net Financial income of R$ 102.4 million in 2010 against income of R$ 1,371.3 million in 2009. Net profit Net profit of R$ 668.9 million due to the reasons described above, which represented a 5.9% margin in 2010, against a 12.8% margin in 2009. TAM S.A. Comments on performance Independent Auditors Report on the Financial Statements To the Board of Directors and Shareholders TAM S.A. We have audited the accompanying financial statements 1 of TAM S.A. ("Parent Company"), which comprise the balance sheet as at December 31, 2010 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of TAM S.A. and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31,2010 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Managements responsibility for the financial statements Management is responsible for the preparation and fair presentation of the Parent Company financial statements in accordance with accounting practices adopted in Brazil, and for the Consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entitys preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entitys internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the Parent Company financial statements In our opinion, the Parent Company financial statements present fairly, in all material respects, the financial position of TAM S.A. as at December 31, 2010, and its financial performance and cash flows for the year then ended in accordance with accounting practices adopted in Brazil. Opinion on the Consolidated financial statements In our opinion, the Consolidated financial statements present fairly, in all material respects, the financial position of TAM S.A. and its subsidiaries as at December 31, 2010, and their financial performance and cash flows for the year then ended in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in Note 2.1 (b) to these financial statements, the Parent Company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of TAM S.A., these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries based on equity accounting, while IFRS requires measurement based on cost or fair value. Other matters Statements of value added We also have audited the Parent Company and Consolidated statements of value added for the year ended December 31, 2010, the presentation of which is required by the Brazilian corporate legislation for listed companies, but is considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. São Paulo [1] , February 25, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ056561/O-0 TAM S.A. Balance sheet Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Parent Company Assets Note December 31, December 31, January 1, (Adjusted (*)) (Adjusted (*)) Current assets Cash and cash equivalents 7 Financial assets at fair value through profit and loss 8 Trade accounts receivable Interest on own capital receivable 15 Taxes recoverable Prepaid expenses Non-current assets Deferred income tax and social contribution 13 Related parties 15 Judicial deposits Other receivables 41 Investments in subsidiaries 16 Total assets The accompanying notes are an integral part of these financial statements. ( * ) See note 38 11 TAM S.A. Balance sheet Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Parent company Liabilities Note December 31, December 31, January 1, (Adjusted (*)) (Adjusted (*)) Current liabilities Suppliers 22 Financial liabilities 19 Salaries and social charges 40 Taxes, charges and contributions Interest on own capital and dividends 24 (c) Other current liabilities 19 36 Non-current liabilities Financial liabilities 19 Provisions for contingencies 30 Related parties Other non-current liabilities 21 13 43 Total liabilities Equity Capital and reserves Share capital 24 Capital reserve Profit reserve Carrying value adjustment Accumulated deficit Total equity Total liabilities and equity The accompanying notes are an integral part of these financial statements. ( * ) See note 38 12 TAM S.A. Balance sheet Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Consolidated Assets Note December 31, December 31, January 1, (Adjusted (**)) (Adjusted (**)) Current assets Cash and cash equivalents 7 Financial assets at fair value through profit and loss 8 Trade accounts receivable 9 Inventories 10 Taxes recoverable Income tax and social contribution recoverable Prepaid expenses Derivative financial instruments 11 Other receivables Non-current assets held for sale Total current assets Non-current assets Restricted cash Financial assets at fair value through profit and loss 8 Deposits in guarantee 12 Deferred income tax and social contribution 13 Prepaid aircraft maintenance 14 Other non-current assets Derivative financial instruments 11 Property, plant and equipment 17 Intangible assets 18 Total assets The accompanying notes are an integral part of these condensed consolidated interim financial information. (**) Further explanation provided on note 4. 13 TAM S.A. Balance sheet Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Consolidated Liabilities Note December 31, December 31, January 1, (Adjusted (**)) (Adjusted (**)) Current liabilities Suppliers Financial liabilities 19 Salaries and social charges Deferred income 20 Taxes, charges and contributions Income tax and social contribution Interest on own capital and dividends Derivative financial instruments 11 Other current liabilities 21 Non-current liabilities Financial liabilities 19 Derivative financial instruments 11 Deferred income 20 Provisions 22 Refinanced taxes payable under Fiscal Recovery Program 23 Deferred income tax and social contribution 13 Other non-current liabilities 21 Total liabilities Equity Capital and reserves attributable to equity share holders of TAM S.A. Share capital 24 Capital reserve Profit reserve Carrying value adjustment Accumulated deficit Non-controlling interest Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed consolidated interim financial information. (**) Further explanation provided on note 4. 14 TAM S.A. Income statements Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Parent company Consolidated Note December 31, 2010 December 31,2009 December 31, 2010 December 31, 2009 (Adjusted (*)) (Adjusted (**)) Revenue 28 Operating expenses (***) 29 ) Equity share of results of investees 16 (a) Operating profit/(loss) before movements in fair value of fuel derivatives 2 Movements in fair value of fuel derivatives Operating profit/(loss) Finance income (***) 31 Finance costs 31 Profit before income tax and social contribution Income tax and social contribution 32 ) Profit for the year Attributable to Equity shareholders of TAM S.A. Non-controlling interest Earnings per share (common and preferred)  in R$ Basic 33 Diluted 33 The accompanying notes are an integral part of these condensed consolidated interim financial information. (*) See note 38 (**) Further explanation provided on note 4. (***)Includes reversal of airfare surcharge, as mentioned in note 22(b). 15 TAM S.A. Statements of comprehensive income Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Parent company Consolidated December 31, December December 31, 2010 December 31, (Adjusted (*)) (Adjusted (**)) Profit for the year Other comprehensive income Currency translation losses on foreign investments Other comprehensive income Total of comprehensive income for the year Atributable to: Equity holders of TAM Non-controlling interest The accompanying notes are an integral part of these condensed consolidated interim financial information. (*) See note 38 (**) Further explanation provided on note 4. 16 TAM S.A. Statement of Changes in Equity Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Parent company Capital reserve Profit reserve Capital share Share subscription premium Treasury shares Stock option plan Revaluation reserve Legal Profit retention Carrying value adjustment Retained earnings (accumulated deficit) Total At January 1, 2009 Changes of accounting practices effects  Note 38 At January 1, 2009 - adjusted 675,497 74,946 25,207 135,680 289,266 Profit for the year  adjusted 1,246,778 Other comprehensive income Foreign exchange loss on foreign investments (20,103) Total of comprehensive income (20,103) 1,226,675 Transactions with owners Stock options plan 11,409 11,409 Cancellation of share option Interest on own capital - R$ 166.45 ( per thousand shares in circulation) (24,998) (24,998) Legal reserve 49,134 (49,134) Dividends - R$ 1,409.76 (per thousand shares in circulation) (211,724) Transfer to profit reserve (353,007) Total of transactions with owners 10,461 49,134 353,007 (637,915) (225,313) Other 1,831 At December 31, 2009 - adjusted 675,497 74,946 35,668 49,134 353,007 1,290,628 The accompanying notes are an integral part of these condensed consolidated interim financial information. 17 TAM S.A. Statement of Changes in Equity Year ended December 31, 2010 In thousands of reais, unless otherwise indicated Capital reserve Profit reserve Capital share Share subscription premium Treasury shares Stock option plan Revaluation reserve Legal Profit retention Carrying value adjustment Retained earnings (accumulated deficit) Total At December 31, 2009 - adjusted 675,497 74,946 35,668 49,134 353,007 1,290,628 Profit for the year 637,420 637,420 Foreign exchange loss on foreign investments Total of comprehensive income 637,420 636,951 Transactions with owners Capital increase (note 13) 144,395 144,395 Stock option plan 15,999 15,999 Sale of tresury shares (2,007) 3,355 Transfer to legal reserve 31,871 Dividends proposed - R$1,001.34 ( per thousandshares in circulation) Capital gain on sale of equity interest (note 11) 489,115 489,115 Transfer to retained earnings reserve Total of transactions with owners 144,395 5,362 15,999 31,871 461,580 489,115 501,477 Other 9,299 Reversal of revaluation reserve in foreign subsidiary - Mercosur At December 31, 2010 819,892 74,946 51,667 81,005 814,587 2,421,913 Consolidated Capital reserve Profit reserve Capital share Share subscription premium Treasury shares Stock option plan Revaluation reserve Legal Profit retention Carrying value adjustment Retained earnings (accumulated deficit) Total Non-controlling interest Total At January 1, 2009 Reclassification ( Changes of accounting practices effects  Note 4 At January 1, 2009 - adjusted 675,497 74,946 25,207 135,680 4,234 293,500 Profit for the year  adjusted 
